DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 9, 2021 have been fully considered but they are not persuasive. 
Applicant’s argument that references 9,261,220; 9,739,409; 10,571,063; and 16/776,976 do not appear to show or claim a plurality of guide pulleys attached to the cable guide frame, wherein the plurality of guide pulleys are positioned to define a curved path is noted but is not considered persuasive because each of these references include a first and second pulley that are at least indirectly attached to the cable guide frame.  As noted in the double patenting rejection, a first and second pulley must define a curved path due to the curved shape of the pulleys.
Applicant’s argument that the slotted annulus and cable pulling device of Carter do not allow passage of any structure other than cable past the multi-roller pulley 
Applicant’s argument that a rigid pipe breaking tool will not easily transition over the small diameter pulley of Lecuona, and a large radius curved path allows the rigid pipe breaking tool to easily transition from the ground to follow along the curved path without kinking the cable or causing damage to the rigid pipe breaking tool is noted but is not considered persuasive because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  The pulley of Lecuona is modified to include a plurality of pulleys as taught by Carter such that an argument against the single pulley of Lecuona would be moot.  The plurality of pulleys of the combination of Lecuona and Carter has a large radius curved path that would allow the pipe breaking tool to pass without kinking the cable or damaging the tool.  Further, the argument is not commensurate with the scope of the claims.  The claimed invention does not include any limitations regarding the diameter of the pulleys or the radius of the curved path.  The claimed invention also does not require the pipe breaking tool to easily transition without kinking the cable.  The only requirement of the claimed invention is that the pipe breaking tool is allowed to pass over the guide pulleys.  Any size pulleys would be capable of having a pipe breaking tool pass over them, therefore this requirement is extremely broad.  Examiner notes that the recitations “small diameter”, “large radius” and “easily transition” each include a relative term that would render the claim indefinite if added to the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,791,069.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 9,791,069 include all of the limitations of the instant application except that the guide pulleys include an inner width to center the cable.  Guide pulleys with tapered and/or curved guide surfaces such that they include a smaller inner width and a .
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-23 of U.S. Patent No. 10,240,691.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,240,691 include all of the limitations of the instant application except a pipe breaking tool and that the guide pulleys include an inner width to center the cable.  Pipe breaking tools are notoriously well known in the art.  It would have been obvious to use a pipe breaking tool to remove the existing pipe to be replaced in order to make space for a new pipe to be installed.  Guide pulleys with tapered and/or curved guide surfaces such that they include a smaller inner width and a larger second width are notoriously well known in the art.  It would have been obvious to use guide pulleys with tapered and/or or curved guide surfaces because such are known in the art and provide the expected benefit of maintaining the cable within the pulley.
Claims 1, 3-5 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,261,220.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 includes all of the elements of the claims of the instant application except that the pipe breaking tool and cable are not positively recited.  It would have been obvious to include the pipe breaking tool and cable because the pulley of claim 7 is recited as being designed to accommodate these elements.  Examiner notes that a winch is a cable pulling system, a reaction plate acts as a cable guide frame, and a first and second pulley must define a curved path.
Claims 1, 3-5 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,739,409.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 includes all of the elements of the .
Claims 1, 3-5 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,571,063.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 includes all of the elements of the claims of the instant application except that the pipe breaking tool and cable are not positively recited.  It would have been obvious to include the pipe breaking tool and cable because the pulley of claim 9 is recited as being designed to accommodate these elements.  Examiner notes that a winch is a cable pulling system, a reaction plate acts as a cable guide frame, and a first and second pulley must define a curved path.
Claims 1, 3-5 and 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/776,976 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 includes all of the elements of the claims of the instant application except that the pipe breaking tool and cable are not positively recited.  It would have been obvious to include the pipe breaking tool and cable because the pulley of claim 4 is recited as being designed to accommodate these elements.  Examiner notes that a winch is a cable pulling system, a reaction plate acts as a cable guide frame, and a first and second pulley must define a curved path.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-9, 11, 12 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lecuona (WO 2005/068893) in view of Carter et al (WO 2009/026262).
Regarding claim 1, Lecuona discloses a pipe replacement system (e.g. claim 1, Fig. 1), comprising: a cable pulling system (e.g. 7, Fig. 2); a pipe breaking tool (e.g. 11) coupled to a cable (e.g. 6), the pipe breaking tool having a diameter larger than the cable (e.g. Fig. 1); a cable guide frame coupled to the cable pulling system (e.g. 5, Fig. 2); a guide pulley attached to the cable guide frame (e.g. 13, Fig. 2), wherein the guide pulley is positioned to define a path between a pipe to be replaced (e.g. 14) and the cable pulling system (e.g. Fig. 1), the path having a radius that allows passage of the pipe breaking tool over the guide pulley (e.g. Fig. 2, wherein there is nothing to prevent the pipe breaking tool from passing around the guide pulley), the guide pulley including an inner width to center the cable (e.g. Fig. 3, wherein the tapered guide channel results in a small inner width at the bottom of the channel that centers the cable), and a second width, wider than the first width, to accept the diameter of the pipe breaking tool (e.g. Fig. 3, wherein the tapered guide channel results in a larger width at the top of the channel that satisfies the very broad limitation “to accept” the diameter of the pipe breaking tool because there is nothing to prevent the guide channel from receiving a portion of the pipe breaking tool; and/or Fig. 1, which shows that the pipe breaking tool has a smaller diameter than the existing pipe, and page 4, paragraph 1 of translation, which recites that the existing pipe passes over the pulley such that the smaller pipe breaking tool must also be capable of passing over the pulley); and an 
Regarding claim 2, the combination of Lecuona and Carter further discloses a cage coupled to the cable guide frame (e.g. Lecuona, 18, Fig. 2), and wherein the cable pulling system is adapted to be 
Regarding claim 3, the combination of Lecuona and Carter further discloses a reaction cage with an opening sized to allow the pipe breaking tool to pass through (e.g. Lecuona, 18, Fig.’s 2 and 3) but the combination of Lecuona and Carter does not explicitly disclose that the reaction cage includes a plate.  Since Applicant did not traverse the official notice taken in the previous office action, it is taken as admitted prior art that plates are notoriously well known in the art.  It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to form the cage with plates because plates are readily available and allow for simple mechanical or welded connections.
Regarding claim 6, the combination of Lecuona and Carter further discloses a stationary splitter located on the cable guide frame (e.g. Lecuona, 16, Fig.’s 2 and 3).
Regarding claim 7, the combination of Lecuona and Carter further discloses that the stationary splitter is located above ground level (e.g. Lecuona, Fig.’s 2 and 3).
Regarding claim 8, the combination of Lecuona and Carter further discloses that the pipe replacement system is adapted for a keyhole operation (e.g. Lecuona, Fig. 1).
Regarding claim 9, Lecuona discloses a pipe replacement system (e.g. claim 1, Fig. 1), comprising: a continuous tension cable pulling system (e.g. 7, Fig. 2); a pipe breaking tool (e.g. 11) coupled to a cable (e.g. 6), the pipe breaking tool having a diameter larger than the cable (e.g. Fig. 1); a boom coupled to the cable pulling system (e.g. 5, Fig. 2); a guide pulley attached to the boom (e.g. 13, Fig. 2), wherein the guide pulley is positioned to define a path between a pipe to be replaced (e.g. 14) and the continuous tension cable pulling system (e.g. Fig. 1), the path having a radius that allows passage of the pipe breaking tool over the guide pulley (e.g. Fig. 2, wherein there is nothing to prevent the pipe breaking tool from passing around the guide pulley), the guide pulley including an inner width to center the cable (e.g. Fig. 3, wherein the tapered guide channel results in a small inner width at the bottom of the channel that centers the cable), and a second width, wider than the first width, to accept the diameter of the pipe breaking tool (e.g. Fig. 3, wherein the tapered guide channel results in a larger width at the top of the channel that satisfies the very broad limitation “to accept” the diameter of the pipe breaking tool because there is nothing to prevent the guide channel from receiving a portion of the pipe breaking tool; and/or Fig. 1, which shows that the pipe breaking tool has a smaller diameter than the existing pipe, and page 4, paragraph 1 of translation, which recites that the existing pipe passes over the pulley such that the smaller pipe breaking tool must also be capable of passing over the pulley); and an opening between the guide pulley and the cable pulling system, wherein the opening is sized to allow passage of the pipe breaking tool past the guide pulley (e.g. Fig.’s 2 and 3, wherein the space between 10 and 10’ and the space between 13 and 7 are open such that there is nothing to prevent passage of the pipe breaking tool past the guide pulley; and/or Fig. 1, which shows that the pipe breaking tool has a smaller diameter than the existing pipe, and page 4, paragraph 1 of translation, which recites that the existing pipe passes over the pulley such that the smaller pipe breaking tool must also be capable of passage past the pulley).  Lecuona does not disclose that the guide pulley is a plurality of guide pulleys positioned to define a curved path between the pipe to be replaced and the cable pulling system.  Carter 
Regarding claim 11, the combination of Lecuona and Carter further discloses that the pipe replacement system is adapted for a keyhole operation (e.g. Lecuona, Fig. 1).
Regarding claim 12, the combination of Lecuona and Carter further discloses a reaction cage with an opening sized to allow the pipe breaking tool to pass through (e.g. Lecuona, 18, Fig.’s 2 and 3) but the combination of Lecuona and Carter does not explicitly disclose that the reaction cage includes a plate.  Since Applicant did not traverse the official notice taken in the previous office action, it is taken as admitted prior art that plates are notoriously well known in the art.  It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to form the cage with plates because plates are readily available and allow for simple mechanical or welded connections.
Regarding claim 15, the combination of Lecuona and Carter further discloses a stationary splitter located on the boom (e.g. Lecuona, 16, Fig.’s 2 and 3).
Regarding claim 16, the combination of Lecuona and Carter further discloses that the stationary splitter further includes an expander (e.g. Lecuona, 20, Fig. 6).
Regarding claim 17, the combination of Lecuona and Carter further discloses that the stationary splitter is located above ground level (e.g. Lecuona, Fig.’s 2 and 3).
Regarding claim 18, the combination of Lecuona and Carter further discloses that the stationary splitter is adjustable with respect to the boom (e.g. Lecuona, Fig. 3, page 4, paragraph 2 of translation).
Claims 4, 5, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lecuona (WO 2005/068893) in view of Carter et al (WO 2009/026262) as applied to claims 1 and 9 above, and further in view of Walton (US 6,045,124).
Regarding claims 4, 5, 13 and 14, the combination of Lecuona and Carter discloses the invention substantially as described above but does not explicitly disclose the material of the guide pulleys. Walton teaches guide pulleys for pulling cables (e.g. abstract) wherein the guide pulleys are substantially all polymeric material, thus including a polymeric contact surface (e.g. col. 2, lines 64-66). It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to use a polymeric material as taught by Walton for the pulleys of the combination of Lecuona and Carter (thus resulting in substantially all polymeric material guide pulleys with a polymeric contact surface) because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and a polymeric material would provide the expected benefit of being lightweight and inexpensive (e.g. col. 1, line 66 - col. 2, line 2).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lecuona (WO 2005/068893) in view of Carter et al (WO 2009/026262) as applied to claim 9 above, and further in view of Wentworth et al (US 2005/0062030)
Regarding claim 10, the combination of Lecuona and Carter discloses the invention substantially as applied above and further discloses that the cable pulling system is a winch (e.g. Lecuona, winch 7) however the combination of Lecuona and Carter does not explicitly disclose that the winch is a dual capstan winch.  Wentworth teaches a similar pipe replacement system (e.g. 21, abstract), comprising: a continuous tension cable pulling system (e.g. 27); a boom coupled to the cable pulling system (e.g. 32, Fig. 4); and a pulley to redirect a towing cable from an axis of a pipe to be replaced up to the continuous tension cable pulling system (e.g. 142 redirects towing cable 55 from an axis of pipe to be replaced, Fig/s 12 and 19, paragraph 0083), wherein the continuous tension cable pulling system includes a dual capstan winch (e.g. 46, paragraph 0064).  It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to use a dual capstan winch as taught by Wentworth for the winch of the combination of Lecuona and Carter because both winches are known functional equivalents of one another for paying out or reeling in towing cable in pipe replacement systems and the simple substitution of one known, equivalent element for another is considered obvious.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



/S.N.L./Examiner, Art Unit 3678